           Case 1:20-cv-00698-JL Document 4 Filed 08/04/20 Page 1 of 1
                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

Greg Schillinger

      v.                                          Case No. 20-cv-698-JL

NH State Prison
                                     ORDER

      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 22, 2020 .          “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”           School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).         Additionally, finding that the

petitioner has failed to make a substantial showing of the denial of a

constitutional right, the court declines to issue a certificate of

appealability as to claims 3(a) and 3(b).       See 28 U.S.C.§ 2253(c)(2);

Rule 11, Rules Governing Habeas Corpus Cases Under Section 2254; First

Cir. LR 22.0.



                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: August 4, 2020

cc:   Greg Schillinger, pro se
